Citation Nr: 1221384	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-33 896	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for syncope.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist. 

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist. 

4.  Entitlement to service connection for retropatellar syndrome of the right knee. 

5.  Entitlement to service connection for retropatellar syndrome of the left knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1996 to April 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran withdrew her request for a hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded the claims of service connection for syncope, for carpal tunnel syndrome of the right wrist and left wrist, and for retropatellar syndrome of the right knee and left knee to afford the Veteran the opportunity to submit or to authorize VA to obtain the records of private physicians as the record indicated the Veteran had surgery either of the left wrist or hand in June 2006, but the records have not been obtained.  In addition, the remand directed the Veteran be afforded VA examinations.

In December 2010, a letter was sent to the Veteran requesting that she submit or authorize VA to obtain records of any private physician who has treated her for syncope, carpal tunnel syndrome, or retropatellar syndrome of the knees.  Further, a VA examination was scheduled for December 2010.  To date, there has been no response to the records request and she did not report for the examination.



In the file, there is information that the Veteran moved or had a new mailing address and notified VA by January 2011.  The Veteran's representative stated that the Veteran had asked VA to reschedule the examinations.  There is no record of the request. 

It appears that even though the Veteran notified VA of her new mailing address, the correspondence regarding the records request and the VA examination may have been sent to her old mailing address.  Under these circumstances, the Board has determined that a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address. 

2.  After verifying the Veteran's current address of record, ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to treatment of dizziness, carpal tunnel syndrome, or retropatellar syndrome of the knees. 

3.  Afford the Veteran a VA examination to determine:  

a).  Whether the Veteran has a disability manifested by dizziness and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), 




that the current disability manifested by dizziness is the result of an injury or disease or event in service, namely, a single syncopal episode in 1997 and complaints of dizziness.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The VA examiner is also asked to consider that the Veteran as a lay person is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

The Veteran's file must be made available to the examiner for review.  

4.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has carpal tunnel syndrome in either wrist and, if so,  



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current carpal tunnel of either wrist or both is the result of an injury or disease or event in service, namely, a history of carpal tunnel syndrome in service.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The examiner is also asked to consider that the Veteran as a lay person is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

The Veteran's file must be made available to the examiner for review.  

5.  Afford the Veteran a VA examination to determine: 



a).  Whether the Veteran has a right knee or left knee disability or both and if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right knee or left knee disability or both are the result of retropatellar pain syndrome is service.  

If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current disability, when the in-service events are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The examiner is also asked to consider that the Veteran as a lay person is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The Veteran's file must be made available to the examiner for review.   



6.  Upon completion of the above, adjudicate the claims. If any benefit sought is denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


